INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the date
executed below, by and between JayHawk Energy, Inc., a Nevada corporation (the
“Company” or “JayHawk”),
and _______________________________________(“Indemnitee”). For purposes of this
Agreement, the “Company” shall be deemed to include JayHawk and its
subsidiaries, as appropriate.

WHEREAS, in order to induce Indemnitee to provide, or continue to provide,
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and the Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law so that Indemnitee
will serve or continue to serve the Company free from undue concern that he will
not be so indemnified.

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
provide, or continue to provide, services to the Company, the Company and
Indemnitee hereby agree as set forth below.



1.

Certain Definitions.






a.

“Claim” shall mean any threatened, pending or completed action, suit, proceeding
or alternative dispute resolution mechanism, or any hearing, inquiry or
investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, whether formal or
informal, investigative or other.






b.

References to the “Company” shall include, in addition to JayHawk, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which JayHawk (or any of its wholly owned
subsidiaries) is a party which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.






c.

“Expenses” shall mean any and all expenses (including attorneys’ fees and all
other costs, expenses and obligations) incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation, whether formal or informal.





1




--------------------------------------------------------------------------------






d.

“Expense Advance” shall mean an advance payment of Expenses to Indemnitee
pursuant to Section 3(a).






e.

“Indemnifiable Event” shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity.






f.

“Independent Directors” shall mean those members of the Board consisting of
directors who are not parties to the Claim.






g.

“Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3(e) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).






h.

“Other Liabilities” shall mean judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of any Claim regarding any
Indemnifiable Event and any federal, state, local or foreign taxes imposed on
the Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.






i.

References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.






j.

“Reviewing Party” shall mean an election made from among the following:
(i) those members of the Board who are Independent Directors even though less
than a quorum; (ii) a committee of Independent Directors designated by a
majority of the Independent Directors, even though less than a quorum; or
(iii) Independent Legal Counsel selected by the Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld).






2.

Indemnification.






a.

Indemnification of Expenses and Other Liabilities. The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any Claim by reason of (or
arising in part out of) any





2




--------------------------------------------------------------------------------

Indemnifiable Event against Expenses and Other Liabilities, including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses. Indemnitee hereby agrees to repay to the Company all
amounts advanced to Indemnitee hereunder if it is ultimately determined that
Indemnitee is not entitled to indemnification hereunder. Other than in respect
of Expense Advances paid in accordance with Section 3(a) hereof, such payment of
Expenses shall be made by the Company as soon as practicable but in any event no
later than five (5) business days after written demand by Indemnitee therefor is
presented to the Company.






b.

Determination of Right to Indemnification. Unless otherwise provided in
Section 11 hereof, the Company shall indemnify Indemnitee pursuant to
Section 2(a) if Indemnitee has not failed to meet the applicable standard of
conduct for indemnification. With respect to all matters arising concerning
whether or not the Indemnitee has met the applicable standard of conduct, the
Indemnitee shall be entitled to select the Reviewing Party. The Reviewing Party
shall determine whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law and the Company and Indemnitee agree to abide
by such determination, which, if made by Independent Legal Counsel shall be made
in a written opinion.






c.

Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 11 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim regarding any
Indemnifiable Event, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.






3.

Expenses; Indemnification Procedure.






a.

Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than five (5)
business days after written demand by Indemnitee therefor to the Company.
Indemnitee hereby agrees to repay to the Company all amounts advanced to
Indemnitee hereunder if it is ultimately determined that Indemnitee is not
entitled to indemnification hereunder. The Company’s obligation to advance
Expenses shall terminate with respect to any Claim as to which the Indemnitee
shall have entered a plea of guilty or nolo contendere, or an equivalent plea
acknowledging guilt.






b.

Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent to
Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any Claim made against Indemnitee
for which indemnification will or could be sought under this Agreement; provided
however that the failure to so provide notice to the Company shall not relieve
the Company from any liability that it may have to Indemnitee hereunder unless
the Company’s ability to participate in the defense of such claim was materially
and adversely affected by such failure. Notice to the Company shall be directed
to the Chief Executive Officer of the Company at the address shown on the
signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee). In addition, Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power, to the extent that doing so is consistent
with the exercise of the Indemnitee’s rights under the federal and state
Constitutions.





3




--------------------------------------------------------------------------------

Company shall provide Indemnitee with such information and cooperation as
Indemnitee may reasonably require, to the extent that doing so is consistent
with the Company’s obligation to cooperate with regulatory or law enforcement
agencies.






c.

No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.






d.

Notice to Insurers. If, at the time of the receipt by the Company of a notice of
a Claim pursuant to Section 3(b) hereof, the Company has liability insurance in
effect which may cover such Claim, the Company shall give prompt notice of the
commencement of such Claim to the insurers in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Claim in accordance with the
terms of such policies. The Company shall keep Indemnitee reasonably informed as
to the status of all relevant insurance matters.






e.

Selection of Counsel. In the event the Company shall be obligated hereunder to
pay the Expenses of any Claim the Company, if appropriate, shall be entitled to
assume the defense of such Claim with counsel approved by Indemnitee (not to be
unreasonably withheld) upon the delivery to Indemnitee of written notice of the
Company’s election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Claim;
provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Claim at Indemnitee’s own expense and (ii) if
(A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be considered an Expense.






4.

Additional Indemnification Rights; Non-exclusivity; Company Obligations Primary.






a.

Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws (as now or hereafter in effect)
or by statute. In the event of any change after the date of this Agreement in
any applicable law, statute or rule which expands the right of a Nevada
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Nevada corporation to indemnify a member of its board of
directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this





4




--------------------------------------------------------------------------------

Agreement or the parties’ rights and obligations hereunder except as set forth
in Section 11(a) hereof.






b.

Non-exclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Articles of Incorporation, its Bylaws (as now hereafter in effect), any other
agreement, any vote of stockholders or disinterested directors, the Nevada
Revised Statutes or otherwise. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though Indemnitee may have ceased to serve in
such capacity.






5.

Contribution.






a.

Whether or not the indemnification provided in Section 2 hereof is available, in
respect of any threatened, pending or completed action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), the Company shall, unless indemnification
would not be available as a result of Section 11 hereof, pay, in the first
instance, the entire amount of any judgment or settlement of such action, suit
or proceeding without requiring Indemnitee to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.






b.

Without diminishing or impairing the obligations of the Company set forth in the
preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which the
Law may require to be considered. The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.








5




--------------------------------------------------------------------------------





c.

The Company hereby agrees to fully indemnify and hold Indemnitee harmless from
any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.






d.

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever other than the reasons set forth in Section 11 hereof, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses and Other Liabilities, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such proceeding; and/or (ii) the relative
fault of the Company (and its directors (other than Indemnitee) officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).






6.

Settlement. The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof.






7.

No Duplication of Payments. The Company shall not be liable under this Agreement
to make any payment in connection with any Claim made against Indemnitee to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, provision of the Company’s Articles of Incorporation, Bylaw (as now or
hereafter in effect) or otherwise) of the amounts otherwise indemnifiable
hereunder.






8.

Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of Expenses or
Other Liabilities incurred in connection with any Claim, but not, however, for
all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses and Other Liabilities to which
Indemnitee is entitled.






9.

No Imputation. The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Company or the Company itself shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.






10.

Liability Insurance. For the duration of Indemnitee’s service as a director or
officer or other agent of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending or possible Claim by reason of any Indemnifiable
Event, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to cause to be maintained in effect policies of liability insurance providing
coverage for directors and officers of the Company that are at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. To the extent
the Company maintains liability insurance applicable to directors,





6




--------------------------------------------------------------------------------

officers, employees, agents or fiduciaries, Indemnitee shall be covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees,
agents or fiduciaries, if Indemnitee is not an officer or director but is a key
employee, agent or fiduciary.






11.

Exceptions. Notwithstanding any other provision of this Agreement, the Company
shall not be obligated pursuant to the terms of this Agreement:






a.

Excluded Action or Omissions. To indemnify Indemnitee for acts, omissions or
transactions if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is prohibited by applicable law.






b.

Claims Initiated by Indemnitee. To indemnify Expenses or Other Liabilities or
advance Expenses to Indemnitee with respect to Claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) with respect to
actions or proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s Articles of Incorporation or Bylaws now or hereafter in
effect relating to Claims for Indemnifiable Events, (ii) in specific cases if
the Board of Directors has approved the initiation or bringing of such Claim, or
(iii) as otherwise required under the Nevada Revised Statutes, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance Expense payment or insurance recovery, as the case may
be.






c.

Lack of Good Faith. To indemnify Indemnitee for any Expenses or Other
Liabilities incurred by the Indemnitee with respect to any proceeding instituted
by Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous.






d.

Claims Under Section 16(b). To indemnify Indemnitee for the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute; provided that the Company shall advance Expenses in
connection with Indemnitee’s defense of a claim under Section 16(b), which
advances shall be repaid to the Company if it is ultimately determined that
Indemnitee is not entitled to indemnification of such Expenses.






12.

Period of Limitations. No legal action shall be brought and no cause of action
shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.






13.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original.








7




--------------------------------------------------------------------------------





14.

Binding Effect; Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.






15.

Attorneys’ Fees. In the event that any action is instituted by Indemnitee under
this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including costs and Expenses incurred with respect to
Indemnitee’s counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action.






16.

Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked, or (iii) if sent by electronic
mail, on the day sent with a confirmation of receipt. Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.






17.

Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Nevada for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the District
Court of the State of Nevada in and for Clark County, which shall be the
exclusive and only proper forum for adjudicating such a claim.






18.

Severability. The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, which is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.








8




--------------------------------------------------------------------------------





19.

Choice of Law. This Agreement shall be governed by and its provisions construed
and enforced in accordance with the laws of the State of Nevada as applied to
contracts between Nevada residents entered into and to be performed entirely
within the State of Nevada.






20.

Subrogation. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.






21.

Amendment and Termination. Due to the uncertain application of any statutes of
limitations that may govern any Claim, this Agreement shall be of indefinite
duration. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless it is in writing signed by both the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.






22.

Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto. If the Company
and Indemnitee have previously entered into an indemnification agreement
providing for indemnification of Indemnitee by the Company, the parties’ entry
into this Indemnification Agreement shall be deemed to amend and restate such
Indemnification Agreement to read in its entirety as, and to be superseded by,
this Indemnification Agreement.






23.

No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.






24.

Retroactive Application. This Agreement shall be deemed retroactively effective
to the date upon which the Company’s Board of Directors or shareholders
appointed an Indemnitee to its position with the Company.





9




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

 

 

JAYHAWK ENERGY, INC.

 

 

By:

 

 

Name: Scott Mahoney

Its: Chief Executive Officer




Date Signed: __________________

 

AGREED TO AND ACCEPTED

 

INDEMNITEE:

 

(signature)

 

 

 

 

 

 

 

(address)




Date Signed: _______________________








10


